Case: 08-10363 Document: 00511294526 Page: 1 Date Filed: 11/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 16, 2010
                                     No. 08-10363
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CEDRIC LAMONTE GRAY, also known as C-Nile,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 7:06-CR-7-ALL


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Cedric Lamonte Gray, federal prisoner # 28009-077, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based
upon amendments to the Sentencing Guidelines crack cocaine provisions. He
argues that the district court should not have denied his motion solely on the
basis of his pre-sentencing conduct. Gray also moves for the appointment of
appellate counsel.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-10363 Document: 00511294526 Page: 2 Date Filed: 11/16/2010

                                  No. 08-10363

      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence in cases like Gray’s which involve the amendments the Guidelines
crack cocaine provisions. See United States v. Doublin, 572 F.3d 235, 237 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). In such cases, the district court may
reduce the sentence after considering the applicable 18 U.S.C. § 3553(a) factors
and the pertinent guideline policy statements. § 3582(c)(2). “[A] reduced term
of imprisonment [is not] a matter of right,” however.         U.S.S.G. § 1B1.10,
comment. (backg’d.); see Doublin, 572 F.3d at 238.
      We review the district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for abuse of discretion. See United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010). If the record shows that
the district court gave due consideration to the motion as a whole and implicitly
considered the § 3553(a) factors, then there is no abuse of discretion. See id. at
673-74; United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      In the instant case, the district court expressly considered the § 3553(a)
factors and the policy statements, emphasizing the nature and circumstances of
the offense of conviction and Gray’s significant criminal history. Accordingly,
the district court did not abuse its discretion in declining to reduce Gray’s
sentence. See Evans, 587 F.3d at 673-74; Whitebird, 55 F.3d at 1010. The
district court’s judgement is AFFIRMED.
      Gray’s motion for appointment of counsel on appeal is DENIED. See
Whitebird, 55 F.3d at 1011. Gray’s request for oral argument is also DENIED.
See F ED. R. A PP. P. 34(a)(2).




                                        2